Case 4:20-cr-00158-Y Document1 Filed 06/17/20 Pagelof2 PagelID1

PIV E IRE Ad

re tC LTT | } j aes
NO Not EB OO Nae HORTHER TOF TX

IN THE UNITED STATES DISTRICT COURT 72020 JUN 7 PH 3:59
FOR THE NORTHERN DISTRICT OF TEXAS -
FORT WORTH DIVISION be ay ee, J

UNITED STATES OF AMERICA

v. nw. 4-20CR-158-Y

KENDREA BLANCHARD (01)
INFORMATION
The United States Attorney charges:
COUNT ONE

Conspiracy to Distribute a Controlled Substance
(Violation of 21 U.S.C. §§ 846 (21 U.S.C. §§ 841 (a)(1), (b)(L)(E), and (b)(2))

Beginning in or before October 2011, and continuing until in or around October
2016, in the Fort Worth Division of the Northern District of Texas and elsewhere,
defendant Kendrea Blanchard, along with others known and unknown, did knowingly
and intentionally combine, conspire, confederate, and agree to engage in conduct in
violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(E), and (b)(2), namely to distribute, outside
the scope of professional practice and not for a legitimate medical purpose, a mixture and
substance containing a detectable amount of hydrocodone, during the time it was a
Schedule III controlled substance, acetaminophen with codeine, a Schedule III controlled
substance, and the following Schedule IV controlled substances: alprazolam,

phentermine, and tramadol.

Information - Page |
Case 4:20-cr-00158-Y Document1 Filed 06/17/20 Page 2of2 PagelD 2

In violation of 21 U.S.C. § 846 (21 U.S.C. §§ 841(a)(1), (b)(1)(E), and (b)(2)).

Information - Page 2

ERIN NEALY COX
UNITED STATES ATTORNEY

ZEEE
MATTHEW WEYBRECHT
Assistant United States Attorney
State Bar of Texas No. 24102642
801 Cherry Street, Unit #4
Fort Worth, Texas 76102
Telephone: 817-252-5221
Facsimile: 817-252-5455
